DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on August 30, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22 – 24, 27, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bublitz et al. (US 7,392,592).

With respect to claim 21, Bublitz et al. discloses a laser level (100) comprising a control mechanism housing (12); a laser projector (Column 3, lines 59 – 64) which projects a laser beam onto a surface; a first protective structure extending from the control mechanism housing, the first protective structure (top portion 115, 135) comprising a plurality of first legs and a plurality of first flanges (See Figure 1); a second protective structure (bottom portion 105, 125) extending from the control mechanism housing, the second protective structure comprising a plurality of second legs and a plurality of second flanges (Figure 1); and a removable battery pack (205) connected to the mechanism housing and disposed between one of the plurality of first flanges and one of the plurality of second flanges (Column 9, lines 49 – 58).  

Referring to claim 22, Bublitz et al. sets forth a laser level wherein the plurality of first flanges extends above the laser projector at least when the plurality of second flanges are positioned on a flat surface (See figures 1 and 4, for example).
  


In regards to claim 23, Bublitz et al. teaches a laser level further comprising a control mechanism (120), the control mechanism including at least one lens and a laser diode (Column 4, lines 32 – 47).
  
Regarding claim 24, Bublitz et al. shows a laser level wherein the control mechanism includes a controller (Column 4, lines 32 – 47).

With regards to claim 27, Bublitz et al. discloses a laser level (100) comprising a mechanism housing (12); a laser projector (Column 3, lines 59 – 64) which projects a laser beam onto a surface; a first protective structure comprising a plurality of first legs and a plurality of first flanges (See Figure 1); a second protective structure (bottom portion 105, 125) comprising a plurality of second legs and a plurality of second flanges (Figure 1); wherein the plurality of first legs extend outwardly from the mechanism housing (12) to the plurality of first flanges; Serial No. 16/951,076Page 3 of 7wherein the plurality of second legs extend outwardly from the mechanism housing to the plurality of second flanges (See Figure 1).  

Referring to claim 35, Bublitz et al. sets forth a laser level further comprising a removable battery pack (205) connected to the mechanism housing and disposed between one of the plurality of first flanges and one of the plurality of second flanges.
  
In regards to claim 36, Bublitz et al. teaches a laser level wherein the removable battery pack (205) is a power tool battery pack.  

Allowable Subject Matter

Claims 25, 26, 28 – 34, 37, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 39 – 40 are allowed.

Claims 39 - 40 are allowable over the Prior Art of Record because it fails to teach or suggest a laser level comprising a mechanism housing; a first protective structure, the first protective structure comprising a plurality of first legs and a plurality of first flanges; a second protective structure, the second protective structure comprising a plurality of second legs and a plurality of second flanges; Serial No. 16/951,076Page 5 of 7wherein the plurality of first legs extend outwardly from the mechanism housing to the plurality of first flanges; wherein the plurality of second legs extend outwardly from the mechanism housing to the plurality of second flanges in combination with the remaining limitations of the claims. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khan et al. (US Pub. No. 2021/0285767)
Yong et al. (US 10,598,490)
O’Sullivan et al. (US 10,363,614)
Munroe et al. (US 2014/0182147)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
November 6, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861